
	

113 HR 5876 IH: Responsible Skies Act of 2014
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5876
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Meeks introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the FAA Modernization and Reform Act of 2012 to prohibit the flying of unmanned
			 recreational aircraft near commercial airports.
	
	
		1.Short titleThis Act may be cited as the Responsible Skies Act of 2014.
		2.Prohibition on the flying of unmanned recreational aircraft near commercial airports
			Section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended—
			(1)in subsection (c) by striking the period at the end and inserting
				, including that the operator of an unmanned recreational aircraft may not fly the aircraft—(1)above 400 feet and within 5 miles of the perimeter of an airport that provides scheduled passenger
			 air transportation; or(2)where it may be seem from the perimeter of the airport..
			(2)by inserting at the end the following:
				
					(d)Report to CongressNot later than one year after the date of the enactment of this Act, and every year thereafter, the
			 Secretary shall submit to Congress a report containing—
						(1)a description of any incident in which an unmanned recreational aircraft flew above 400 feet less
			 than 5 miles from the perimeter of an airport that provides scheduled
			 passenger air transportation; and
						(2)the action taken by the Secretary in response to the incident.
						(e)Definition of unmanned recreational aircraftIn this section, the term unmanned recreational aircraft means an unmanned aircraft flown for hobby or recreational purposes..
			
